EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-6 & 9-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 In abnormal ovaries, the dominant follicle that accommodates the ovum does not grow fully or has arrested growth. Under such circumstances, assisted reproduction is employed where a mature egg is extracted from the follicle to perform in-vitro fertilization (IVF) and the fertilized egg is embedded in the wall of the uterus. Selection of the mature egg requires identification of the dominant follicle. The dominant follicle can be determined by hyper-stimulating the ovary by injecting hormones necessary for follicular growth. The dosage of the hormones to be administered depends on the number of follicles, the sizes of the follicles, and the rate of previous growth of the follicles in the ovary (Para 0002).
The rate of growth of follicles in the ovary is determined by using an ultrasound imaging apparatus. The ultrasound imaging apparatus irradiates an ultrasound signal, generated by a transducer of a probe, to the ovary and receives information via an echo signal reflected from the ovary, thereby obtaining an image of internal portions of the 
Prior art methods do not track the growth of follicles at regular time intervals, so there is a need for a robust method and system for automatic follicle quantification and tracking of follicle growth (Para 0004).
The present invention solves the above-described problems in the prior art, and an object of the present invention is to track the growth of follicles at regular time intervals, so provided are a robust method and system for automatic follicle quantification and tracking of follicle growth (Para 0007).

The prior art fails to teach or suggest a testing apparatus, the following limitations when their claim is taken as a whole:
Claim 1: “determine a dosage of a hormone for stimulating the ovary based on the rate of growth of each follicle and the calculated difference between the predicted growth of each follicle and the growth of each follicle” and other intervening limitations.
Claim 11: “determine a dosage of a hormone for stimulating the ovary based on the rate of growth of each follicle and the calculated difference between the predicted growth of each follicle and the growth of each follicle” and other intervening limitations.
Claim 15: “determining a dosage of a hormone for stimulating the ovary, based on the rate of growth of each follicle and the calculated difference between the predicted growth of each follicle and the growth of each follicle” and other intervening limitations.


James et al. (U.S. Patent Application 2016/0030011 A1) – James teaches methods of detecting and predicting ovulation and a period of fertility include determining a series of measures indicative of the basal body temperature of a female human user to identify a temperature change event. The method includes obtaining, within a first 24 hour period, a plurality of first readings of the temperature of the female human user at intervals over a first extended period of at least an hour. The plurality of first readings are then processed to determine at least one first representative temperature reading representative of the basal body temperature of the user for the first extended period and the at least one first representative temperature reading is stored. The method is repeated for at least second and third 24 hour periods and the representative temperature readings are provided for analysis to identify a temperature change event for the female human user. 
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“determine a dosage of a hormone for stimulating the ovary based on the rate of growth of each follicle and the calculated difference between the predicted growth of each follicle and the growth of each follicle” and other intervening limitations.

Plakas et al. (U.S. Patent Application 2016/0292848 A1) – Plakas teachesa medical imaging data processing apparatus comprises a setting 
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“determine a dosage of a hormone for stimulating the ovary based on the rate of growth of each follicle and the calculated difference between the predicted growth of each follicle and the growth of each follicle” and other intervening limitations.

Lee et al. (U.S. Patent 2016/0063695 A1) – Lee teaches an ultrasound image display apparatus includes an image processor which acquires respective pieces of ultrasound data for a plurality of time points that represent an object including at least one target at a plurality of different time points and acquires first information representing a change in the at least one target during the plurality of different time points, based on a correspondence between the respective pieces of ultrasound data for the plurality of time points; and a display which displays a screen image including a diagnosis image that shows the first information 
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793